                          Case 17-21219     Doc 125     Filed 09/28/19      Page 1 of 1

                          IN THE UNITED STATES BANKRUPTCY COURT
                                   For The District of Maryland
                                             at Greenbelt Division
                                        6500 Cherrywood Lane, Ste. 300
                                             Greenbelt, MD 20770

                                    Case No.: 17−21219        Chapter: 13

In Re: Debtor :

   Patricia Lynn Caplan
   25 Ethelwood Court
   Olney, MD 20832


                    NOTICE OF RESIGNATION OF STANDING TRUSTEE
                    AND APPOINTMENT OF NEW STANDING TRUSTEE

    Gerard R. Vetter, the Assistant United States Trustee for Region 4, hereby gives notice that Nancy Spencer
Grigsby, Standing Chapter 13 Trustee, has resigned, effective October 1, 2019, as Standing Trustee, and that the
United States Trustee has appointed Rebecca Herr as Standing Chapter 13 Trustee in the above−referenced case.
If you have any questions, please contact the Office of Rebecca Herr, Chapter 13 Trustee, at 301−805−4700, or
email: bherr@ch13md.com.

          Effective October 1, 2019, all notices, pleadings, and correspondence should be directed to:

                                                  Rebecca Herr
                                           185 Admiral Cochrane Dr.
                                                    Suite 240
                                             Annapolis, MD 21401
                                                (301) 805−4700
                                             (301) 805−9577 (fax)
                                           Email: bherr@ch13md.com

                                    All plan payments should be mailed to:

                                               Rebecca Herr
                                             Chapter 13 Trustee
                                                PO Box 853
                                           Memphis, TN 38101−0853


Date: 9/28/19

                                                        By: /s/ Gerard R. Vetter
                                                        Assistant United States Trustee, Region 4
